Exhibit 10.1

SIXTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the
7th day of February, 2011 (this “Amendment”), is entered into among JACKSON
HEWITT TAX SERVICE INC., a Delaware corporation (the “Parent”), JACKSON HEWITT
INC., a Virginia corporation (“Jackson Hewitt”), TAX SERVICES OF AMERICA, INC.,
a Delaware corporation (“Tax Services”), and HEWFANT INC., a Virginia
corporation (“Hewfant” and collectively with the Parent, Jackson Hewitt and Tax
Services, the “Borrowers” and each a “Borrower”), the Lenders (as defined in the
hereinafter defined Credit Agreement) party hereto, and WELLS FARGO BANK, N.A.,
successor-by-merger to Wachovia Bank, National Association, as Administrative
Agent for the Lenders.

RECITALS

A. The Borrowers, the Lenders and Wells Fargo are parties to that certain
Amended and Restated Credit Agreement, dated as of October 6, 2006, as amended
by the First Amendment to Amended and Restated Credit Agreement, dated as of
October 31, 2007, as amended by the Second Amendment to Amended and Restated
Credit Agreement, dated as of May 21, 2008, as amended by the Agreement for
Third Amendment of Amended and Restated Credit Agreement, dated as of April 27,
2009, as amended by the Limited Waiver and Fourth Amendment to Amended and
Restated Credit Agreement, dated as of April 30, 2010 and as amended by the
Limited Waiver and Fifth Amendment to Amended and Restated Credit Agreement,
dated as of December 17, 2010 (as further amended, restated and modified from
time to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement.

B. The Borrowers have requested certain amendments to the Credit Agreement and
the Administrative Agent and the Required Lenders have agreed to make such
amendments on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1.1 (Defined Terms). The following defined terms
contained in Section 1.1 of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

 

  (a)

“Block Amount” shall mean the amounts set forth below during the time periods
set forth below, minus the 2011 Cash Collateral Account Additional Interest



--------------------------------------------------------------------------------

 

Accrual Amount. Any amendment to the Block Amount shall require the consent of
Required Revolving Lenders.

 

Period

   Block Amount  

Fifth Amendment Effective Date – December 31, 2010

   $ 28,000,000   

January 1, 2011 – January 31, 2011

   $ 11,000,000   

February 1, 2011 – February 27, 2011

   $ 9,000,000   

February 28, 2011 – March 30, 2011

   $ 77,000,000   

March 31, 2011 – April 29, 2011

   $ 95,000,000   

April 30, 2011 – May 30, 2011

   $ 88,000,000   

May 31, 2011 – June 29, 2011

   $ 79,000,000   

June 30, 2011 – July 30, 2011

   $ 72,000,000   

July 31, 2011 – August 30, 2011

   $ 64,000,000   

August 31, 2011 and thereafter

   $ 53,000,000   

 

  (b) “Maximum Cash Amount” shall mean the amounts set forth below during the
time periods set forth below.

 

Dates

   Amount  

Sixth Amendment Effective Date – February 22, 2011

   $ 6,000,000   

February 23, 2011 – March 2, 2011

   $ 12,000,000   

March 3, 2011 – March 24, 2011

   $ 5,000,000   

March 25, 2011 – March 31, 2011

   $ 11,000,000   

April 1, 2011 – April 14, 2011

   $ 5,000,000   

April 15, 2011 – April 22, 2011

   $ 6,000,000   

April 23, 2011 and thereafter

   $ 5,000,000   

1.2 Amendments to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby supplemented by adding the following additional defined
terms, in appropriate alphabetical order:

 

  (a) “2011 Cash Collateral Account” shall have the meaning set forth in
Section 8.14.

 

  (b) “2011 Cash Collateral Account Additional Interest Accrual Amount” shall
mean the amount of cash interest which would not have accrued on the Loans after
the Sixth Amendment Effective Date had all of the amounts deposited in the 2011
Cash Collateral Account, instead, been used to repay the Loans on the dates that
they were deposited into the 2011 Cash Collateral Account.

 

  (c) “2011 Off-Season Budget” shall have the meaning set forth in Section 6.20.

 

  (d) “Restructuring” shall have the meaning set forth in Section 6.19.

 

- 2



--------------------------------------------------------------------------------

  (e) “Sixth Amendment” means the Sixth Amendment to Amended and Restated Credit
Agreement, dated as of the Sixth Amendment Effective Date, among the Borrowers,
the Guarantors, the Lenders party thereto, and the Administrative Agent.

 

  (f) “Sixth Amendment Effective Date” means the Business Day that all
conditions precedent in Article III of the Sixth Amendment shall have been
satisfied or waived in accordance therewith.

1.3 Amendment to Section 2.1(b) (Loans; Commitments). Subsection (z) of
Section 2.1(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(z) the Aggregate Revolving Credit Exposure would exceed the aggregate
Revolving Credit Commitments, less the then applicable Block Amount, plus the
amount then contained in the 2011 Cash Collateral Account.”

1.4 Amendment to Article VI (Affirmative Covenants). Article VI of the Credit
Agreement is hereby supplemented by adding the following Sections 6.19 and 6.20:

 

  6.19 Restructuring Negotiations. The Credit Parties and the necessary Lenders
shall use good faith efforts to enter into a mutually satisfactory term sheet
relating to the restructuring (the “Restructuring”) of the Credit Parties’
balance sheets and the Credit Parties’ go-forward funding needs. On or before
April 29, 2011, the Credit Parties and the necessary Lenders shall have executed
definitive documentation evidencing the terms of the Restructuring.

 

  6.20 2011 Expenditures. The Credit Parties and the Required Lenders shall
cooperate in good faith to finalize, on or before April 10, 2011, a monthly
expenditure budget from May 1, 2011 through January 31, 2012 (the “2011
Off-Season Budget”). On or before April 29, 2011, the Credit Parties and
Required Lenders shall have consented to a mutually agreeable 2011 Off-Season
Budget. The 2011 Off-Season Budget shall be consistent with the Credit Parties’
past practices. After May 6, 2011, the Credit Parties may request from time to
time that the Administrative Agent transfer such amounts from the 2011 Cash
Collateral Account as are then needed to pay expenditures in accordance with the
2011 Off-Season Budget, and, so long as no Event of Default has occurred and is
continuing at the time of such request, the Administrative Agent shall make such
transfer. Nothing herein shall constitute an agreement by the Lenders to make
Loans (or release funds from the 2011 Cash Collateral Account) beyond the
Maturity Date.

1.5 Amendment to Section 7.1 (Maximum Net Expenditures). Section 7.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

- 3



--------------------------------------------------------------------------------

  7.1 Maximum Net Expenditures. The Borrowers shall not permit their Net
Expenditures (measured on a cumulative basis on and after May 1, 2011) to exceed
the amounts set forth in the 2011 Off-Season Budget.

1.6 Amendment to Section 8.14 (Minimum Cash Balances). Section 8.14 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

  8.14

Maximum Cash Balances. Subsequent to the Sixth Amendment Effective Date, the
Credit Parties shall not allow their cash balances, exclusive of amounts
contained in the 2011 Cash Collateral Account, to exceed the Maximum Cash
Amount. Any amounts in excess of the Maximum Cash Amount shall immediately be
paid by the Credit Parties to the Administrative Agent to be deposited into an
internal, non-interest bearing demand deposit account titled “Wachovia Bank, a
Wells Fargo Company, on behalf of Jackson Hewitt”, (the “2011 Cash Collateral
Account”). The 2011 Cash Collateral Account will be held by the Administrative
Agent as Collateral for the Obligations, but shall be the property of the Credit
Parties and shall be identified by the Borrowers’ tax identification number. The
Administrative Agent shall internally notate the 2011 Cash Collateral Account as
“Purpose: Jackson Hewitt cash collateral account for the benefit of Wells Fargo
Bank as Agent.” Daily information with respect to the 2011 Cash Collateral
Account shall be available to the Credit Parties upon request, with monthly
statements being forwarded to the Credit Parties promptly upon receipt by the
Administrative Agent. The Administrative Agent may offset amounts in the 2011
Cash Collateral Account if directed to do so by the Required Lenders upon the
occurrence and continuation of an Event of Default hereunder. Amounts offset by
the Administrative Agent shall be applied: (i) first, to non-permanently reduce
the Revolving Loans (but not the Non-Revolving Revolving Loans); (ii) second, to
prepay the $30,000,000 principal payment payable with respect to the Term Loan
pursuant to Section 2.6(a) of this Agreement; (iii) third, to make Incremental
Term Loan Payments; and (iv) fourth, as determined by the Administrative Agent,
in its reasonable discretion. The Credit Parties shall have no rights to
withdraw funds from the 2011 Cash Collateral Account, except (w) with the
consent of the Required Lenders, (x) between April 29, 2011 and May 6, 2011, to
the extent consented to by the Administrative Agent, in its sole and absolute
discretion (as determined by the Administrative Agent after consultation with
the steering committee Lenders) up to $30,000,000 to pay the principal payment
with respect to the Term Loan pursuant to Section 2.6(a) of this Agreement,
(y) between April 29, 2011 and May 6, 2011, to the extent consented to by the
Administrative Agent, in its sole and absolute discretion (as determined by the
Administrative Agent after consultation with the steering committee Lenders,
provided that the Administrative Agent shall not consent to aggregate
withdrawals of greater than $7,000,000 on account of the Credit Parties’
operational needs, if objected

 

- 4



--------------------------------------------------------------------------------

 

to by a steering committee Lender); or (z) following May 6, 2011, to the extent
permitted pursuant to Section 7.1 of this Agreement.

1.7 Amendment to Section 9.1(b) (Events of Default). Section 9.1(b) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

The Borrowers or any other Credit Party shall (i) fail to observe, perform or
comply with any condition, covenant or agreement contained in any of Sections
2.14, 6.1, 6.2(a), 6.2(g), 6.3(i), 6.8, 6.14, 6.16, 6.17, 6.18 or 6.20 or in
ARTICLE VII or ARTICLE VIII; (ii) fail to observe, perform or comply with any
condition, covenant or agreement contained in Section 6.2 (other than Sections
6.2(a) and 6.2(g)) and (in the case of this clause (ii) only) such failure shall
continue unremedied for a period of five (5) days after the earlier of (y) the
date on which a Responsible Officer of a Borrower acquires knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Credit Parties; or (iii) fail to execute definitive
documentation evidencing the terms of the Restructuring on or prior to April 29,
2011 in accordance with Section 6.19 of this Agreement and the Administrative
Agent, acting at the direction of the Required Lenders, shall have delivered
written notice thereof to the Credit Parties.

ARTICLE II

CONDITIONS OF EFFECTIVENESS

This Amendment shall become effective as of the date (the “Sixth Amendment
Effective Date”) when, and only when, each of the following conditions precedent
shall have been satisfied:

(a) The Administrative Agent shall have received, dated as of the Sixth
Amendment Effective Date, an executed counterpart hereof from each of the
Borrowers, the Required Lenders and the Required Revolving Lenders.

(b) The Administrative Agent shall have received, dated as of the Sixth
Amendment Effective Date, an executed counterpart of the Consent, Reaffirmation,
and Agreement of Guarantor from each Guarantor.

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Credit Party executing any Credit Documents as
of the Sixth Amendment Effective Date, dated the Sixth Amendment Effective Date
and in form and substance reasonably satisfactory to the Administrative Agent,
certifying (i) that the organizational documents of such Credit Party have not
been amended, amended and restated, or otherwise modified since the Third
Amendment Effective Date (and if such organizational documents have been
amended, amended and restated, or otherwise modified, attaching copies thereof)
and (ii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors (or similar governing body) of such Credit
Party, authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a

 

- 5



--------------------------------------------------------------------------------

party, and as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing this Agreement or any of such other Credit
Documents, and attaching all such copies of the documents described above, as
applicable.

(d) To the extent invoiced at least one (1) Business Day prior to the Sixth
Amendment Effective Date, the Borrowers shall have paid all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Lenders in
connection with the preparation, negotiation, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel and the financial advisor to the Administrative Agent and
any Lender with respect thereto).

ARTICLE III

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

The Borrowers hereby represent and warrant, on the date hereof and as of the
Sixth Amendment Effective Date, that (i) the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of such date, both immediately before
and after giving effect to this Amendment (except to the extent that: (X) any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date; and (Y) the representations
and warranties contained Section 5.10 of the Credit Agreement are not true and
correct as a result of the items set forth in Borrowers’ SEC Form 8-K dated
January 27, 2010 with respect to Borrowers’ refund anticipation loan program),
(ii) this Amendment has been duly authorized, executed and delivered by the
Borrowers and constitutes the legal, valid and binding obligation of the
Borrowers enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law); and (iii) no
Default or Event of Default shall have occurred and be continuing on the Sixth
Amendment Effective Date.

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWERS

The Borrowers hereby confirm and agree that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents remain in full
force and effect and enforceable against the Borrowers in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing (regardless of whether enforcement is sought in
equity or at law) and shall not be discharged, diminished, limited or otherwise
affected in any respect, and represents and warrants to the Lenders that it has
no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Credit Documents, or if the Borrowers have
any such claims, counterclaims, offsets, or defenses to the Credit Documents or

 

- 6



--------------------------------------------------------------------------------

any transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
This acknowledgement and confirmation by the Borrowers is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment,
and the Borrowers acknowledge that the Administrative Agent and the Lenders
would not enter into this Amendment in the absence of the acknowledgement and
confirmation contained herein.

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

5.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and Credit Documents as amended hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Credit Document under the terms of the
Credit Agreement.

5.3 Expenses. The Borrowers agree on demand (i) to pay all reasonable fees and
expenses of counsel to the Administrative Agent and any Lender, and (ii) to
reimburse the Administrative Agent and any Lender for all reasonable
out-of-pocket costs and expenses, in each case, in connection with the
preparation, negotiation, execution and delivery of this Amendment and the other
Credit Documents delivered in connection herewith.

5.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

5.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

5.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

5.7 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

- 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

JACKSON HEWITT TAX SERVICE INC. JACKSON HEWITT INC. TAX SERVICES OF AMERICA,
INC. HEWFANT INC. By:  

/s/ Daniel P. O’Brien

Name:  

Daniel P. O’Brien

Title:  

EVP & CFO

(signatures continued)



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative
Agent, Issuing Lender and as a Lender By:  

/s/ M.G. Hyde

Name:  

M.G. Hyde

Title:  

Managing Director & SVP



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication

Agent, and as a Lender

By:  

/s/ Tyler D. Levings

Name:  

Tyler D. Levings

Title:  

Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Documentation Agent, and as a Lender By:  

/s/ Jane E. Orndahl

Name:  

Jane E. Orndahl

Title:  

Vice President



--------------------------------------------------------------------------------

GRACE BAY HOLDINGS II LLC, as a Lender By:  

/s/ John Bolduc

Name:  

John Bolduc

Title:  

Vice President



--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTOR

The undersigned (a) acknowledges receipt of the foregoing Sixth Amendment to
Amended and Restated Credit Agreement (the “Amendment”), (b) consents to the
execution and delivery of the Amendment, (c) reaffirms all of its obligations
and covenants under that certain Guaranty Agreement dated as of October 6, 2006
(as the same may have been amended, restated, supplemented, or otherwise
modified from time to time) and under each of the Security Documents executed by
it (or to which it is a party) (as the same may have been amended, restated,
supplemented, or otherwise modified from time to time), and (d) agrees that none
of such obligations and covenants shall be affected by the execution and
delivery of the Amendment.

This Consent, Reaffirmation, and Agreement shall be deemed executed under seal
and may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument.

This Consent, Reaffirmation, and Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

This Consent, Reaffirmation, and Agreement shall constitute a Credit Document
under the terms of the Credit Agreement.

As of February 7, 2011:

 

JACKSON HEWITT CORPORATE

SERVICES INC.

By:   /s/ Daniel P. O’Brien     Name:   Daniel P. O’Brien     Title:  

EVP & CFO

  (SEAL)    

 

JACKSON HEWITT TECHNOLOGY SERVICES LLC By:  

/s/ Daniel P. O’Brien

Name:  

Daniel P. O’Brien

Title:  

EVP & CFO

  (SEAL)    